AMENDMENT NO. 1 TO MASTER SERVICES AGREEMENT
     THIS AMENDMENT NO. 1 TO MASTER SERVICES AGREEMENT (this “Amendment”) is
made and entered into as of November 3, 2010 (the “Amendment Effective Date”),
by and between Genpact International, Inc., a Delaware corporation (“Genpact”)
and Green Dot Corporation, a Delaware corporation (“Customer”).

  A.   WHEREAS, Genpact and Customer are parties to that certain Master Services
Agreement dated May 28, 2009 (the “Agreement”); and     B.   WHEREAS, Genpact
and Customer desire to amend the Agreement as set forth herein, in accordance
with Section 20.12 of the Agreement.

     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
the parties hereto agree as follows:

  1.   Defined Terms. Capitalized terms used but not otherwise defined herein
shall have the meanings set forth in the Agreement.     2.   Exhibit 3. The
Table of Exhibits on page (iv) of the Agreement and Exhibit 3 of the Agreement
is hereby amended by deleting the reference to “Disaster Recovery Policy”
contained therein and substituting “Disaster Recovery Services” therefor.     3.
  Genpact Laws. The Agreement is hereby amended by deleting the Section 16.1(a)
in its entirety and replacing it with the following:

  (a)   Genpact shall be responsible to comply with all laws and regulations
applicable to (i) its business, (ii) its performance of the Services, and
(iii) the employment of Project Staff, including, without limitation, the
Gramm-Leach-Bliley Act of 1999 and the regulations promulgated thereunder
(collectively, the “Genpact Laws”). Customer shall notify Genpact of any
Customer Laws and any changes thereto that would be reasonably likely to have
any material adverse impact on Genpact’s ability to perform the Services; and

  4.   Guatemala SAS 70 Type II. The Agreement is hereby amended by deleting the
last sentence of Section 16.1(c)(i) in its entirety and replacing it with the
following:

     Genpact commits to providing a SAS 70 Type II audit report for Guatemala by
September 1, 2011.

  5.   Information Security. In accordance with Section 10 of Exhibit 7 of the
Agreement, Genpact hereby confirms that PCI-DSS compliance has been established
for all Genpact Service Locations. Genpact shall ensure that each new Genpact
Service Location, prior to providing Services and as a condition to Green Dot’s
approval of such Genpact Service Location, (a) to be PCI-DSS compliant, (b) to
have available a SAS 70 Type II audit report, and (c) to comply with all other
information security standards or requirements set forth in the Agreement.

 



--------------------------------------------------------------------------------



 



  6.   Conflict. In the event of any conflict between the terms of the Agreement
and this Amendment, this Amendment will control solely with respect to the
subject matter herein. The Agreement will otherwise control.     7.   Effect of
Amendment. Except as specifically amended herein, the Agreement will remain in
full force and effect in accordance with its terms.     8.   Miscellaneous. This
Amendment shall be governed by and construed and enforced in accordance with the
internal laws of the State of New York. This Amendment may be executed by
facsimile and in counterparts, each of which shall be deemed an original, and
both of which when taken together shall be deemed one and the same instrument.
The Agreement, as amended hereby, sets forth the entire agreement of the parties
with respect to the subject matter hereof and thereof, superseding any and all
prior or contemporaneous agreements or understanding, whether written or oral,
between the parties with respect to such subject matter.

[remainder of page intentionally blank]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties hereto have executed this Amendment on the
day and year first above written.

              GENPACT INTERNATIONAL, INC.   GREEN DOT CORPORATION
 
           
By:
  /s/ Adrian Zafri    By:   /s/ Steve Streit 
 
           
 
  Name: Adrian Zafri       Steve Streit
 
  Title: Global Operations Leader       Chief Executive Officer

3